Exhibit 10.23

Lazard Group LLC

30 Rockefeller Plaza

New York, New York 10020

November 6, 2006

The Board of Directors

LAZ-MD Holdings LLC

30 Rockefeller Plaza

New York, New York 10020

Gentlemen:

Reference is made to the Master Separation Agreement (the “Master Separation
Agreement”), dated as of May 10, 2005, by and among Lazard Ltd (“Lazard Ltd”),
LAZ-MD Holdings (“LAZ-MD”), Lazard Group LLC (“Lazard Group”) and LFCM Holdings
LLC, and the related Retention Agreements (as defined in the Master Separation
Agreement). Lazard Group hereby acknowledges and agrees that, in the event that
any individual who is party to a Retention Agreement shall in accordance with
the terms of such Retention Agreement become entitled to exchange his or her
Exchangeable Interests (as defined in the applicable Retention Agreement) prior
to the eighth anniversary of the IPO Date (as defined in the applicable
Retention Agreement) by reason of having continued to provide services to Lazard
Group through at least the third anniversary of the IPO Date (or, in the case of
those certain types of terminations of service (as set forth in each
individual’s Retention Agreement) after the second anniversary of the IPO Date
and prior to the third anniversary of the IPO Date that result in a lapse of the
requirement to satisfy such service requirement, to comply with the Covenants
through the third anniversary of the IPO Date) and such accelerated exchange
right is conditioned upon such individual’s compliance with the Covenants (as
defined in the applicable Retention Agreement) following the third anniversary
of the IPO Date, such individual will be entitled, notwithstanding the failure
of such individual to comply with such Covenants, to exchange the first
installment of such Exchangeable Interests following the third anniversary of
the IPO Date as if such individual had not failed to comply with such Covenants
(it being understood that (i) this waiver shall not relieve the applicable
individual from his or her obligation to comply with the Covenants (and Lazard
Group expressly reserves its rights with respect to a breach or violation
thereof), (ii) this waiver by Lazard Group shall apply to no more than one-third
of such individual’s Exchangeable Interests, (iii) any exchanges of Exchangeable
Interests shall be deemed to reduce, first, the installment of Exchangeable
Interests addressed in this acknowledgement letter, and (iv) the other
Exchangeable Interests held by such person shall be treated in accordance with
the terms of the applicable Retention Agreement and shall not be affected
hereby). Lazard Group also hereby acknowledges and agrees that the references to
“three equal installments” in the Retention Agreements with respect to the
number of Exchangeable Interests permitted to be exchanged in each year prior to
the eighth anniversary of the IPO Date means that up to one-third of the full
initial amount of such Exchangeable Interests may be exchanged in each of the
first three years in which such party to the Retention Agreements is entitled to
so exchange his Exchangeable Interests, plus any Exchangeable Interests which
were exchangeable in a prior year and not exchanged.

Lazard Group agrees that each individual party to a Retention Agreement shall be
a third party beneficiary of Lazard Group’s acknowledgement and agreement set
forth herein as it relates to the rights of such individual under his or her
Retention Agreement. Lazard Group agrees that no revocation, amendment or
modification to this acknowledgement letter shall be effective against any
individual party to a Retention Agreement without the consent of such
individual.

Reference is made to the Amended and Restated Stockholders’ Agreement (the
“Amended Stockholders’ Agreement”), dated as of the date hereof, by and among
Lazard Ltd, LAZ-MD and the individuals listed on the signature page thereto.
Notwithstanding anything to the contrary herein, this acknowledgement letter
shall only apply to individuals (a) who are party to a Retention Agreement and
(b) who are also individual signatories to the Stockholders’ Agreement listed on
Appendix A thereto.



--------------------------------------------------------------------------------

Sincerely, LAZARD GROUP LLC By:   /s/    MICHAEL J. CASTELLANO         Name:  
Michael J. Castellano Title:   Chief Financial Officer

 

Accepted and agreed: LAZ-MD HOLDINGS LLC By:   /s/    LARRY GRAFSTEIN        
Name:   Larry Grafstein Title:   Director

 

2